UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1823



SHIRLEY F. DANIELS,

                                              Plaintiff - Appellant,

          versus


DONALD H. RUMSFELD, Secretary of Defense,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Jerome B. Friedman,
District Judge. (CA-03-60-4)


Submitted:   February 18, 2005              Decided:   March 8, 2005


Before WILLIAMS, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas F. Hennessy, III, THOMAS F. HENNESSY, P.C., Norfolk,
Virginia, for Appellant. Paul J. McNulty, United States Attorney,
Virginia Van Valkenburg, Assistant United States Attorney, Norfolk,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Shirley F. Daniels appeals a district court’s order

granting summary judgment to her employer on her retaliation claim

under Title VII of the Civil Rights Act of 1964.         This court

reviews a grant of summary judgment de novo.       Higgins v. E.I.

DuPont de Nemours & Co., 863 F.2d 1162, 1167 (4th Cir. 1988).

Summary judgment is appropriate only if there are no material facts

in dispute and the moving party is entitled to judgment as a matter

of law.   Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S.

317, 322 (1986).   This court must view the evidence in the light

most favorable to the non-moving party. Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 255 (1986).

           We have reviewed the parties’ briefs, the joint appendix,

and the district court’s opinion, and find no reversible error.

Accordingly, we affirm the judgment of the district court.      See

Daniels v. Rumsfeld, No. CA-03-60-4 (E.D. Va. June 3, 2004).     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                           AFFIRMED




                               - 2 -